Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS
	The Examiner notes that a preliminary set of Amendments were made to the Claims and submitted on 03 August 2021 (amendments largely directed toward deleting out reference numbers in the claims). It is noted that in responding to the Notice of Incomplete Reply that was mailed out on 06 August 2021 (noting requirement for English translation of the specification along with statement of accuracy, and various additional fees), Applicant submitted documents on 19 August 2021, including a new Abstract, Specification (in English), and Claims (among other forms). It is noted that the Claims submitted on 19 August 2021 appear to be the same as the original set of claims that were subsequently amended with the above-mentioned preliminary amendments of 03 August 2021. As the Claims of 19 August 2021 do not accurately reflect the proper status of claims (see 37 CFR 1.121), the Examiner will presume the most current set of Claims should be reflected by the amended claim set of 03 August 2021. As such, Examination of the Claims for this Office Action will be made with reference to that amended claim set.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A non-exhaustive list includes:
Claim 1 recites: “ A method of distributing contents, particularly files or streams, from a origin server to a plurality of edge servers through a plurality of intermediary servers”.  The phrase "particularly files or streams" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites: “a) an edge server receives from a user telematic device a content request, then b) the edge server verifies if it possesses a copy of said content or a copy of at least a fragment of said content,”. The pronoun ‘it’ is unclear in the claim as it could reasonably refer to either the ‘edge server’ or the ‘telematic device’ of the claim. Although, in light of the specification, ‘it’ presumably refers to ‘the edge server’ clarification is required.
Claim 1 recites: “b) the edge server verifies if it possesses a copy of said content or a copy of at least a fragment of said content, then c) if the verification at step b is positive, said edge server sends to said user telematic device said copy,” which is indefinite as the claim previously refers to two different ‘copies’: 1) copy of said content; or 2) copy of at least a fragment. Reference to ‘said copy’ is therefore indefinite as it is unclear to which copy the term ‘said copy’ refers. Appropriate Correction is required.
Claims 2-11 are rejected as being dependent on a rejected Claim as above.
Claim 2 recites: “e) said neighbour server receives from said edge server a request related to said content”, where Claim 1, upon which Claim 2 depends, has previously recited: “d) said edge server sends to said address of neighbour server a request related to said content”. The usage of the article ‘a’ in Claim 2 thus creates confusion as to whether or not the request of step ‘e’ refers to the same request of step ‘d’, or if it refers to entirely different request altogether. In the interests of Compact Prosecution, the Examiner will construe the ‘request’ of step ‘e’ to refer to the ‘request’ of step ‘d’, however, appropriate corrections are required.
Claim 2 recites: “g) if the verification at step f is positive, said neighbour server sends said copy to said edge server,” which is indefinite as the claim previously refers to two different ‘copies’: 1) copy of said content; or 2) copy of at least a fragment. Reference to ‘said copy’ is therefore indefinite as it is unclear to which copy the term ‘said copy’ refers. Furthermore, as Claim 1 also refers to multiple ‘copies’, the recitation of ‘said copy’ becomes further indefinite. Appropriate Correction is required.
Claim 2 recites: “wherein said address is obtained by performing a mathematical calculation on a name of said content taking into account said configuration information of the neighbour server” which is indefinite as Claim 2 recites ‘an address of a parent server’ and Claim 1, upon which Claim 2 depends, recites ‘an address of a neighbor server’. As such, it is unclear to which address the recited ‘said address’ refers. Appropriate corrections are required.
Claims 5-7 are rejected as being dependent on a rejected Claim as above.
Claim 5 recites: “i)  said parent server receives from said neighbour server a request related to said content,” where Claim 2, upon which Claim 5 depends, has previously recited: “h) said neighbour server sends to said address of parent server a request related to said content;” The usage of the article ‘a’ in Claim 5 thus creates confusion as to whether or not the request of step ‘i’ refers to the same request of step ‘h’, or if it refers to entirely different request altogether. In the interests of Compact Prosecution, the Examiner will construe the ‘request’ of step ‘i’ to refer to the ‘request’ of step h, however, appropriate corrections are required.
Claim 5 recites: “wherein said address is obtained by performing a mathematical calculation on a name of said content taking into account said configuration information of the parent server” which is indefinite as Claim 5 recites ‘an address of a grandparent server’ and Claim 2, upon which Claim 5 depends, recites ‘an address of a parent server’. Furthermore Claim 1, upon which Claim 2 depends, recites ‘an address of a neighbor server’. As such, it is unclear to which address the recited ‘said address’ refers. Appropriate corrections are required.
Claim 6 recites: ‘o)  said grandparent server  receives from said parent server  a request related to said content,” where Claim 5, upon which Claim 6 depends, has previously recited: “n)  said parent server sends to said address of grandparent server a request related to said content;” The usage of the article ‘a’ in Claim 6 thus creates confusion as to whether or not the request of step ‘o’ refers to the same request of step ‘n’, or if it refers to entirely different request altogether. In the interests of Compact Prosecution, the Examiner will construe the ‘request’ of step ‘o’ to refer to the ‘request’ of step n, however, appropriate corrections are required.
Claim 7 recites: “wherein a server, in particular a neighbour server or a parent server or a grandparent server, can forward a request related to said content to an intermediary server belonging to a different Point Of Presence.” The phrase " in particular a neighbour server or a parent server or a grandparent server " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “wherein for each request related to a content an intermediary server verifies if it is a master server related to said content, and if said verification is positive and if it does not possess a copy of said content or a copy of at least a fragment of said content, it sends to the origin server a request related to said content.” The pronoun ‘it’ is unclear in the claim as it could reasonably refer to any of the various devices of the claim. Although, in light of the specification, ‘it’ presumably refers to the ‘an intermediary server’ of Claim 8, clarification is required.
Claim 12 recites: “wherein said electronic processing unit is programmed to deal with content requests, so that in response to a request for a locally possessed content it sends the content and in response to a non-locally possessed content it determines address of a server neighbor” The pronoun ‘it’ is unclear in the claim as it could reasonably refer to any of the various elements of the claim. Although, in light of the specification, ‘it’ presumably refers to the ‘electronic processing unit’ of Claim 12, clarification is required.
Claim 13 recites: “wherein said electronic processing unit is programmed such that in response to a request for a non-locally possessed content it causes a request related to said content to be sent to an address of origin server.” The pronoun ‘it’ is unclear in the claim as it could reasonably refer to any of the various elements of the claim. Although, in light of the specification, ‘it’ presumably refers to the ‘electronic processing unit’ of Claim 12, clarification is required.
Claim 14 suffers similar deficiencies as Claim 12 above.
Claim 15 suffers similar deficiencies as Claim 13 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dilley et al. (US 2008/0222281 A1) (hereinafter Dilley), in view of Wasserman (US 9,293,042 B1) (hereinafter Wasserman). 

Regarding Claim 16, Dilley discloses a server of a Content Delivery Network [Figs. 2-4] comprising: 
an electronic communication unit adapted to be connected to a network, [Figs. 2-4; 0024, 0027-28: where various edge/intermediary servers may be connected to each other to communicate as a Content Delivery Network (where some communication unit would be inherently present to allow such communication between servers to occur)] and 
an electronic processing unit adapted to process data packages received and to be transmitted by said electronic communication unit; [Figs. 2-4; Claim 1: where servers comprise processors, cache, and memory; 0026-29: where servers may receive requests for requested objects, and checks whether or not requested content is cached at that server, or needs to be retrieved from a different server in the CDN (where it would be implicitly understood that data transmitted/received would be transmitted/received as data packages that would need to be processed in some way or another – see MPEP 2144.01)]
wherein said electronic processing unit comprises a first storage sub-unit adapted to store contents and/or fragments of contents and a second storage sub-unit adapted to store configuration information; [Figs. 2-4; Claim 1; 0026-32, 0046-47: server comprises a cache for popular objects, and a memory for content-provider metadata describing handling requirements for given content, as well as hierarchy information for retrieval of content in the event of cache-miss ] and 
wherein said electronic processing unit is programmed such to operate as an edge server and/or as an intermediary server. [Figs. 2-4; 0024-25, 0027-28: where various edge/intermediary servers may be connected to each other to communicate as a Content Delivery Network (where some communication unit would be inherently present to allow such communication between servers to occur)]
Dilley fails to explicitly disclose an electronic communication unit adapted to be connected to a telematic network. (Emphasis on the particular elements of the limitations not explicitly disclosed by Dilley).
Wasserman, in analogous art, teaches an electronic communication unit adapted to be connected to a telematic network. [Fig. 1; col. 3, lines 12-34; col. 4, lines 21-50: where computing devices that may connect to a delivery network may comprise essentially any computing device, including vehicle based-computing devices (i.e., a telematic network)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Dilley with the teachings of Wasserman to specify a CDN connecting to a telematic network, as telematic devices are well-known computing devices that may connect to CDNs to access data. [Wasserman – ABST; col. 3, lines 12-34; col. 4, lines 21-50]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/            Primary Examiner, Art Unit 2421